Citation Nr: 0431145	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  03-03 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for lumbosacral strain, for the period from November 22, 
2000, to September 30, 2003, on appeal from the initial grant 
of service connection.

2.  Entitlement to a disability rating higher than 20 percent 
for lumbosacral strain for the period from October 1, 2003, 
forward, on appeal from the initial grant of service 
connection.

3.  Entitlement to a compensable disability rating for a left 
knee disorder, for the period from November 22, 2000, to 
April 27, 2003, on appeal from the initial grant of service 
connection.

4.  Entitlement to a disability rating higher than 10 percent 
for a left knee disorder, for the period from April 28, 2003, 
forward, on appeal from the initial grant of service 
connection.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to March 
1982.  She also has had reserve service.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO granted service connection for lumbosacral strain, and 
assigned an initial disability rating of 10 percent.  The RO 
granted service connection for a left knee disorder, and 
assigned an initial 0 percent, noncompensable, disability 
rating.  In a March 2004 rating decision, the RO increased 
the rating for lumbosacral strain to 20 percent, effective 
from October 1, 2003.  The RO increased the rating for the 
left knee disorder to 10 percent, effective from April 28, 
2003.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a "decision awarding a higher rating, 
but less than the maximum available 
benefit...does not...abrogate the pending appeal..."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  The veteran has a continuing 
appeal of each of the staged ratings assigned rating for her 
lumbosacral strain and left knee disorder.

The veteran had a video conference hearing before the 
undersigned Veterans Law Judge in August 2004.

The veteran stated at her August 2004 hearing that she is not 
currently employed, and that her low back and left knee 
disabilities had interfered with her ability to work and had 
caused her to lose jobs.  Her statements raise an implied 
claim for a total disability rating based on individual 
unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).  The Board refers that claim to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the veteran's August 2004 hearing, she pointed out the 
existence of relevant evidence that is not associated with 
the claims file.  She testified that she currently served in 
a reserve unit, and that separation for medical reasons was 
under consideration.  She also reported that she received 
current VA outpatient treatment for her low back and left 
knee disorders.  Records of the actions to medically separate 
the veteran from service, and of her VA treatment are 
relevant to her claims.  These records are not part of the 
claims file, and VA has an obligation to seek them.  38 
U.S.C.A. § 5103(b), (c) ( West 2004).

The veteran reported that her left knee disorder had worsened 
since her most recent VA medical examination, in October 
2003.  She related that she has had at least one episode of 
medically recommended bed rest because of her low back 
symptoms.  She reported that an MRI had shown bulging of an 
intervertebral disc.  She is entitled to a new VA examination 
where there is evidence, including her testimony, that the 
disability has worsened.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); cf. 
VAOPGCPREC 11-95 (1995).

In accordance with VA's duty to notify claimants of the 
evidence necessary to substantiate their claims, the RO 
should inform the veteran to submit all evidence in her 
possession that is relevant to her low back and left knee 
rating claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).

Accordingly, this case is REMANDED for the following:

1.  The AMC or RO should inform the 
veteran of the evidence needed to 
substantiate her claims, and to submit 
all evidence in her possession that is 
relevant to her low back and left knee 
rating claims.

2.  The AMC or RO should obtain records 
of the veteran's outpatient treatment for 
knee and back disabilities from June 1997 
through the present at the Ralph H. 
Johnson VA Medical Center (VAMC) in 
Charleston, South Carolina.

3.  The AMC or RO should obtain the 
veteran's Army reserve service records.  
She has had reserve service from 1982 
through 2004.  Her current unit is the 
Army's 554th Transportation Detachment, 
based in North Charleston, South 
Carolina.

4.  The AMC or RO should schedule the 
veteran for a new examination of her low 
back and left knee.  The veteran's claims 
file should be provided to the examiner 
for review.

With regard to the veteran's low back, 
the examiner should report any evidence 
of tenderness, muscle spasm, abnormal 
gait (due to the back disorder), or 
ankylosis.  The examiner should provide 
an opinion as to whether the veteran has 
intervertebral disc syndrome.  The 
examiner should note the number and 
duration of incapacitating episodes 
(defined as doctor prescribed bed rest) 
of low back symptoms.

If intervertebral disc disease is 
present, the examiner(s) should express 
an opinion as to whether such disability 
is mild, moderate, severe, or pronounced.  

The examiner should report whether the 
intervertebral disc disease causes any 
neurologic disability. The examiner 
should note any paralysis, partial 
paralysis, neuralgia or neuritis, and 
express an opinion as to the severity of 
such symptoms in terms of being slight, 
moderate, moderately severe, or severe.  

With regard to the veteran's left knee 
and back, the examiner should report the 
ranges of motion, and should determine 
whether the knee or back disability is 
manifested by weakened movement, excess 
fatigability, or incoordination.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should, 
if feasible, be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.

The examiner should note any evidence of 
instability of the knee, and if found, 
should characterize the instability as 
slight, moderate, or severe.

5.  Thereafter, the AMC or RO should 
review the veteran's low back and left 
knee rating claims.  If any claim remains 
less than fully granted, the AMC or RO 
should issue a supplemental statement of 
the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


